DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 81 is objected to because of the following informalities:  “claim 16”.  Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

*Analysis has been updated based on the new 2019 Patent Eligibility Guidance (2019 PEG).*
Claims 64-84 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (abstract idea) without significantly more.
Analysis
Claim 64: Ineligible.
The broadest reasonable interpretation of the claim encompasses a computer system (e.g., hardware such as processor and memory) that determines if a transaction is properly accepted or rejected. The system is directed to a machine, which is a statutory category of invention (Step 1: YES).
The claim is analyzed to determine whether it is directed to a judicial exception. The claim recites the limitations of providing a graphical user interface, the graphical user interface including: a display of a time slice in a space and time volume of a venue, the volume generated at least in part by: iteratively reallocating requests in a pool of unallocated requests for the venue, the pool including a new request and at least one previously allocated request, the requests in the pool having associated difficulty values, a first iteration comprising: selecting, from unallocated requests in the pool and based on difficulty values for the unallocated requests, a highest difficulty value unallocated request; identifying, in the volume, an available location for the highest difficulty value unallocated request, the available location based on a start time of the highest difficulty value -2-Application No.: 16/754,136 Attorney Docket No. 15655.0003-00000 unallocated request and at least in part on a space and time volume of the highest difficulty value unallocated request; and updating the volume to allocate the highest difficulty value unallocated request to the available location; and a time control specifying a time of the time slice; detecting an interaction with the time control, the interaction specifying a new time; and automatically updating the display to depict a new time slice in the volume. hese limitations, as drafted, are processes that, under its broadest reasonable interpretation, covers performance of the limitations in the mind or via manual human activity, but for the recitation of generic computer components.  That is, other than reciting computer parts, nothing in the claim precludes the limitations from practically being performed in the human mind or by organizing human activity.
Next, the claim is analyzed to determine if it is integrated into a practical application. The claim recites additional limitation of using a computer to perform the steps. The processor (computer) in the steps are recited at a high level of generality, i.e., as a generic processor performing a generic computer function of processing data. This generic processor limitation is no more than mere instructions to apply the exception using generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to the abstract idea (Step 2A2-No).
Next, the claim is analyzed to determine if there are additional claim limitations that individually, or as an ordered combination, ensure that the claim amounts to significantly more than the abstract ideas (whether claim provides inventive concept). As discussed with respect to Step 2A2 above, the additional elements of (memor) in the claim amounts to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in Step 2B, i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. 
Viewing the limitations as an ordered combination does not add anything further than looking at the limitations individually. When viewed either individually, or as an ordered combination, the additional limitations do not amount to a claim as a whole that is significantly more than the abstract idea itself. Therefore, the claim does not amount to significantly more than the recited abstract idea (Step 2B: NO). The claim is not patent eligible.
The analysis above applies to all statutory categories of the invention including claims 77. 
Claim 65 recites the system of claim 64, wherein: a second iteration comprises: selecting a second unallocated request; determining that the second unallocated request cannot be allocated; identifying a conflicting allocated request; and allocating the second request and un-allocating the identified conflicting request.  These limitations are also part of the abstract idea identified in claim 64, and the additional elements of processor and database are as addressed in the Steps 2A2 and B in the claim 64 analysis above. Therefore, this claim is similarly rejected under the same rationale as claim 64, supra.
Claim 66 recites the system of claim 64, wherein: the new request indicates a party number and a request duration; and generation of the volume further includes: -3-Application No.: 16/754,136 Attorney Docket No. 15655.0003-00000 conversion of the party size and request duration into a space and time volume for the new request; and generation of a difficulty value for the new request based at least in part on the space and time volume for the new request.  These limitations are also part of the abstract idea identified in claim 64, and the additional elements of processor and database are as addressed in the Steps 2A2 and B in the claim 64 analysis above. Therefore, this claim is similarly rejected under the same rationale as claim 64, supra.
Claim 67 recites the system of claim 66, wherein: the new request specifies conditions on locations in the space and time volume for the venue; and the difficulty value for the new request is based at least in part on the conditions.  These limitations are also part of the abstract idea identified in claim 64, and the additional elements of processor and database are as addressed in the Steps 2A2 and B in the claim 64 analysis above. Therefore, this claim is similarly rejected under the same rationale as claim 64, supra.
Claim 68 recites the system of claim 66, wherein: the difficulty value for the new request is based at least in part on a start time of the new request and a peak time of the venue.  These limitations are also part of the abstract idea identified in claim 64, and the additional elements of processor and database are as addressed in the Steps 2A2 and B in the claim 64 analysis above. Therefore, this claim is similarly rejected under the same rationale as claim 64, supra.
Claim 69 recites the system of claim 66, wherein: the difficulty value for the new request is based at least in part on a priority status of a user that provided the new request.  These limitations are also part of the abstract idea identified in claim 64, and the additional elements of processor and database are as addressed in the Steps 2A2 and B in the claim 64 analysis above. Therefore, this claim is similarly rejected under the same rationale as claim 64, supra.
Claim 70 recites the system of claim 64, wherein: identifying the available location for the highest difficulty value unallocated request comprises: -4-Application No.: 16/754,136 Attorney Docket No. 15655.0003-00000 selecting a subspace in the volume and determining that the space and time volume of the highest difficulty unallocated request fits within an unallocated portion of the subspace.  These limitations are also part of the abstract idea identified in claim 64, and the additional elements of processor and database are as addressed in the Steps 2A2 and B in the claim 64 analysis above. Therefore, this claim is similarly rejected under the same rationale as claim 64, supra.
Claim 71 recites the system of claim 70, wherein: the venue includes multiple subspaces and the selected subspace satisfies a subspace constraint of the highest difficulty value unallocated request; or the venue includes multiple subspaces, each subspace having a relative priority, and the subspace is selected based on the relative priority of the subspace.  These limitations are also part of the abstract idea identified in claim 64, and the additional elements of processor and database are as addressed in the Steps 2A2 and B in the claim 64 analysis above. Therefore, this claim is similarly rejected under the same rationale as claim 64, supra.
Claim 72 recites the system of claim 64, wherein: identifying the available location for the highest difficulty value unallocated request comprises: identifying an unallocated portion of the volume, the unallocated portion associated with furniture; and determining that the furniture satisfies a seating condition of the highest difficulty unallocated request.  These limitations are also part of the abstract idea identified in claim 64, and the additional elements of processor and database are as addressed in the Steps 2A2 and B in the claim 64 analysis above. Therefore, this claim is similarly rejected under the same rationale as claim 64, supra.
Claim 73 recites the system of claim 72, wherein: the furniture comprises a furniture item, the furniture item satisfying the seating condition; or the furniture comprises multiple furniture items collectively configurable to satisfy the seating condition.  These limitations are also part of the abstract idea identified in claim 64, and the additional elements of processor and database are as addressed in the Steps 2A2 and B in the claim 64 analysis above. Therefore, this claim is similarly rejected under the same rationale as claim 64, supra.
Claim 74 recites the system of claim 64, wherein: generation of the volume further includes: determining an unallocated portion of the volume is not associated with furniture; and determining available furniture fits within the unallocated portion of the volume; and identifying the available location for the highest difficulty value unallocated request comprises determining that the available furniture satisfies a seating condition of the highest difficulty value unallocated request.  These limitations are also part of the abstract idea identified in claim 64, and the additional elements of processor and database are as addressed in the Steps 2A2 and B in the claim 64 analysis above. Therefore, this claim is similarly rejected under the same rationale as claim 64, supra.
Claim 75 recites the system of claim 64, wherein: identifying an available location for the highest difficulty value unallocated request comprises: preferentially searching unallocated portions of the volume: contiguous in space to allocated portions of the volume; or contiguous in time to allocated portions of the volume.  These limitations are also part of the abstract idea identified in claim 64, and the additional elements of processor and database are as addressed in the Steps 2A2 and B in the claim 64 analysis above. Therefore, this claim is similarly rejected under the same rationale as claim 64, supra.
Claim 76 recites the system of claim 64, wherein: iteratively reallocating requests comprises: selecting multiple requests remaining in the pool of unallocated requests, the multiple requests having matching difficulty values; -6-Application No.: 16/754,136 Attorney Docket No. 15655.0003-00000 determining a potential request allocation for each of the multiple requests; comparing clustering among the potential request allocations for the multiple requests; selecting one of the potential request allocations based on the comparison; and updating the space and time volume of the venue based on the selection of the one of the potential request allocations.  These limitations are also part of the abstract idea identified in claim 64, and the additional elements of processor and database are as addressed in the Steps 2A2 and B in the claim 64 analysis above. Therefore, this claim is similarly rejected under the same rationale as claim 64, supra.
Claim 78 recites the at least one non-transitory computer-readable medium of claim 77, wherein: the new request indicates a party number and a request duration; and generation of the volume further includes: converting the party size and request duration into a space and time volume for the new request; and generating a difficulty value for the new request based at least in part on the space and time volume for the new request; and the difficulty value for the new request is based at least in part on: a start time of the new request and a peak time of the venue; or a priority status of a user that provided the new request.  These limitations are also part of the abstract idea identified in claim 77, and the additional elements of processor and database are as addressed in the Steps 2A2 and B in the claim 77 analysis above. Therefore, this claim is similarly rejected under the same rationale as claim 77, supra.

Claim 79 recites the at least one non-transitory, computer-readable medium of claim 77, wherein: identifying the available location for the highest difficulty value unallocated request comprises: selecting a subspace in the volume and determining that the space and time volume of the highest difficulty value unallocated request fits within an unallocated portion of the subspace; and the venue includes multiple subspaces and the selected subspace: satisfies a subspace constraint of the highest difficulty value request; or is selected based on the relative priority of the subspace.  These limitations are also part of the abstract idea identified in claim 77, and the additional elements of processor and database are as addressed in the Steps 2A2 and B in the claim 77 analysis above. Therefore, this claim is similarly rejected under the same rationale as claim 77, supra.
Claim 80 recites the at least one non-transitory, computer-readable medium of claim 77, wherein: identifying the available location for the highest difficulty unallocated request comprises: identifying an unallocated portion of the volume, the unallocated portion associated with furniture; and determining that the furniture satisfies a seating condition of the highest difficulty value unallocated request.  These limitations are also part of the abstract idea identified in claim 77, and the additional elements of processor and database are as addressed in the Steps 2A2 and B in the claim 77 analysis above. Therefore, this claim is similarly rejected under the same rationale as claim 77, supra.
Claim 81 recites the at least one non-transitory, computer-readable medium of claim 16, wherein: the furniture comprises a furniture item, the furniture item satisfying the seating condition; or the furniture comprises multiple furniture items and the multiple furniture items can be arranged to satisfy the seating condition.  These limitations are also part of the abstract idea identified in claim 77, and the additional elements of processor and database are as addressed in the Steps 2A2 and B in the claim 77 analysis above. Therefore, this claim is similarly rejected under the same rationale as claim 77, supra.
Claim 82 recites the at least one non-transitory, computer-readable medium of claim 77, wherein: generation of the volume further includes: determining an unallocated portion of the volume is not associated with furniture; and determining available furniture fits within the unallocated portion of the volume; and identifying the available location for the highest difficulty value unallocated request comprises determining that the available furniture satisfies a seating condition of the highest difficulty value unallocated request.  These limitations are also part of the abstract idea identified in claim 77, and the additional elements of processor and database are as addressed in the Steps 2A2 and B in the claim 77 analysis above. Therefore, this claim is similarly rejected under the same rationale as claim 77, supra.  
Claim 83 recites the at least one non-transitory, computer-readable medium of claim 77, wherein: identifying an available location for the highest difficulty value unallocated request comprises: preferentially searching unallocated portions of the volume: contiguous in space to allocated portions of the volume; or contiguous in time to allocated portions of the volume.  These limitations are also part of the abstract idea identified in claim 77, and the additional elements of processor and database are as addressed in the Steps 2A2 and B in the claim 77 analysis above. Therefore, this claim is similarly rejected under the same rationale as claim 77, supra.
Claim 84 recites the at least one non-transitory, computer-readable medium of claim 77, wherein: iteratively reallocating requests comprises: selecting multiple requests remaining in the pool of requests, the multiple requests having matching difficulty values; -10-Application No.: 16/754,136 Attorney Docket No. 15655.0003-00000 determining a potential request allocation for each of the multiple requests; comparing clustering among the potential request allocations for the multiple requests; selecting one of the potential request allocations based on the comparison; and updating the volume based on the selection of the one of the potential request allocations.  These limitations are also part of the abstract idea identified in claim 77, and the additional elements of processor and database are as addressed in the Steps 2A2 and B in the claim 77 analysis above. Therefore, this claim is similarly rejected under the same rationale as claim 77, supra.
Response to Arguments
Applicant's arguments filed 2/25/2022 have been fully considered but they are not persuasive. 
Applicant asserts that the currently recited claims are similar to Example 37.  Examiner disagrees.  Example 37 drafted a process that could be conducted in the mind, but for the processor language.  The claims were integrated into a combination of elements via a GUI, a user selection to organize each icon based on the amount of use of each icon, a processor for performing the determining step, and automatically moving the most used icons to a position on the GUI closest to the start icon of the computer system based on the determined amount of use.  The additional elements recited a specific manner of automatically displaying icons to the user based on usage.  However, the currently recited claims automatically update a display based on volume and not usage.  
Further, The courts consider a mental process (thinking) that "can be performed in the human mind, or by a human using a pen and paper" to be an abstract idea. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). As the Federal Circuit explained, "methods which can be performed mentally, or which are the equivalent of human mental work, are unpatentable abstract ideas the ‘basic tools of scientific and technological work’ that are open to all.’" 654 F.3d at 1371, 99 USPQ2d at 1694 (citing Gottschalk v. Benson, 409 U.S. 63, 175 USPQ 673 (1972)). See also Mayo Collaborative Servs. v. Prometheus Labs. Inc., 566 U.S. 66, 71, 101 USPQ2d 1961, 1965 ("‘[M]ental processes[] and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work’" (quoting Benson, 409 U.S. at 67, 175 USPQ at 675)); Parker v. Flook, 437 U.S. 584, 589, 198 USPQ 193, 197 (1978) (same).
The courts do not distinguish between mental processes that are performed entirely in the human mind and mental processes that require a human to use a physical aid (e.g., pen and paper or a slide rule) to perform the claim limitation. See, e.g., Benson, 409 U.S. at 67, 65, 175 USPQ at 674-75, 674 (noting that the claimed "conversion of [binary-coded decimal] numerals to pure binary numerals can be done mentally," i.e., "as a person would do it by head and hand."); Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 1139, 120 USPQ2d 1473, 1474 (Fed. Cir. 2016) (holding that claims to a mental process of "translating a functional description of a logic circuit into a hardware component description of the logic circuit" are directed to an abstract idea, because the claims "read on an individual performing the claimed steps mentally or with pencil and paper").
Nor do the courts distinguish between claims that recite mental processes performed by humans and claims that recite mental processes performed on a computer. As the Federal Circuit has explained, "[c]ourts have examined claims that required the use of a computer and still found that the underlying, patent-ineligible invention could be performed via pen and paper or in a person’s mind." Versata Dev. Group v. SAP Am., Inc., 793 F.3d 1306, 1335, 115 USPQ2d 1681, 1702 (Fed. Cir. 2015). See also Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307, 1318, 120 USPQ2d 1353, 1360 (Fed. Cir. 2016) (‘‘[W]ith the exception of generic computer-implemented steps, there is nothing in the claims themselves that foreclose them from being performed by a human, mentally or with pen and paper.’’); Mortgage Grader, Inc. v. First Choice Loan Servs. Inc., 811 F.3d 1314, 1324, 117 USPQ2d 1693, 1699 (Fed. Cir. 2016) (holding that computer-implemented method for "anonymous loan shopping" was an abstract idea because it could be "performed by humans without a computer"). 
Also, Unlike Banc, where the claims were focused on a specific improvement in how the computer functioned, the claim here merely uses the computer as a tool to perform the abstract concepts. Therefore, based on the similarity of the concept described in this claim to abstract idea identified by the courts, claim 1 is directed to an abstract idea (Step 2A: Yes).  The court also emphasized that the "directed to" inquiry applies a filter to claims, when interpreted in view of the specification, based on whether their character as a whole is directed to a patent ineligible concept. The Federal Circuit cautioned against describing a claim at a high level of abstraction untethered from the language of the claim when determining the focus of the claimed invention.  
Further, in Enfish, the court asked whether the focus of the claims is on the specific asserted improvement in computer capabilities (i.e., the self-referential table for a computer database), or instead on a process that qualifies as an "abstract idea" for which computers are invoked merely as a tool. To make the determination of whether these claims are directed to an improvement in existing computer technology, the court looked to the teachings of the specification. Specifically, the court identified the specification's teachings that the claimed invention achieves other benefits over conventional databases, such as increased flexibility, faster search times, and smaller memory requirements.
The Federal Circuit in Enfish stated that certain claims directed to improvements in computer related technology, including claims directed to software, are not necessarily abstract (Step 2A). The court specifically noted that some improvements in computer-related technology, such as chip architecture or an LED display, when appropriately claimed, are undoubtedly not abstract. Explaining that software can make non-abstract improvements to computer technology just as hardware can, the court noted that claims directed to software, as opposed to hardware, also are  not inherently abstract.
In the instant claims, the focus of the claims is not on such an improvement in computers as tools, but on certain independently abstract ideas that use computers as tools. The claims here are not directed to a specific improvement to computer functionality. Rather, they are directed to the use of conventional or generic technology in a well-known environment, without any claim that the invention reflects an inventive solution to any computer specific problem.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON M DUCK whose telephone number is (469)295-9049.  The examiner can normally be reached on MON-FRI: 8AM – 5 PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner' s supervisor, Michael Anderson can be reached on 571-270-0508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
/BRANDON M DUCK/Examiner, Art Unit 3698                                                                                                                                                                                                        /OLABODE AKINTOLA/Primary Examiner, Art Unit 3691